Citation Nr: 1226238	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  07-22 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Service connection for a left subclavian shoulder/arm disorder.

2.  Service connection for cardiac arrest as secondary to a left subclavian shoulder/arm disorder.

3.  Service connection for a hernia disorder as secondary to a left subclavian shoulder/arm disorder.

4.  Service connection for paralyzed right hemi diaphragm disorder as secondary to a left subclavian shoulder/arm disorder.

5.  Service connection for a vagus nerve disorder with left vocal cord palsy as secondary to a left subclavian shoulder/arm disorder.




REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In May 2008, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  In July 2010, the Board issued a decision that denied the above claims.  On appeal, the U.S. Court of Appeals for Veterans Claims (Court) issued a November 2011 Memorandum Decision vacating the July 2010 Board decision and remanding the appeal for readjudication consistent with the decision.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the above stated issues.

Pursuant to the Court's remand, additional evidentiary development is required prior to the adjudication of the Veteran's claim.  In particular, the November 2011 Memorandum Decision contends that the Board in its July 2010 decision failed to provide adequate reasons and bases to explain some discrepancies with regard to the November 2009 VA examiner's etiological opinion.  Additionally, the Court found the Board's reasons and bases with regard to the credibility of the Veteran's lay statements to be ambiguous.  Finally, the Court found that the Board failed in its duty to assist in not obtaining the Veteran's Social Security Administration (SSA) records.  

Specifically, with regard to the November 2009 VA examination, the Court noted that Veteran had consistently stated that his claimed in-service injury involving the transporting of a safe affected both his arm and his chest; however the VA examiner noted only that the Veteran's current shoulder disability was not related to any in-service injury to the chest.  The November 2009 VA examiner opined that the Veteran's subclavian steal disability is less likely as not caused by or a result of the claimed trauma because the Veteran reported an injury in the lateral upper chest area which is a good distance from the take off of the subclavian from the aorta.  Furthermore the examiner noted that a traumatic injury would not be expected to cause an atheromatous narrowing.  The Court observed that the VA examiner did not indicate that he reviewed the Veteran's claims file and the examiner's recitation of the Veteran's in-service injury in the medical history portion of the examination was inconsistent with the facts regarding the injury that appear at various other places in the record.  The Court stated that the Board failed to discuss the discrepancy between the characterization of the Veteran's in-service injury as hyperextension of the left arm and the examiner's determination that the injury was to the Veteran's "left upper chest."  The Court found that it was unclear whether the examiner had an accurate understanding of the alleged nature of the Veteran's in-service injury and as such clarification was warranted with regard to the inconsistencies.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore a new opinion is warranted.  

Moreover, the Board notes there are positive nexus opinions, including a March 2012 opinion from a professor of medicine, which should also be addressed and distinguished in any additional opinion.  Although the Board acknowledges the favorable medical evidence, the record does not contain adequate medical evidence to decide the claim and a VA examination should be conducted on remand.  38 C.F.R. § 3.159(c) (4) (2011); see also Mariano, 17 Vet. App. 312 (holding that, where there is unrebutted evidence in the record that is favorable to the claim, VA must provide reasons for pursuing further development of the evidence).    

The Court further addressed the Veteran's contention that the Board failed in its duty to assist with regard to obtaining SSA records.  The record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, as noted in a statement provided by the Veteran.  VA has a duty to obtain SSA records when they may be relevant to a claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that SSA records cannot be unilaterally deemed irrelevant by VA because the possibility that such records contain relevant evidence pertaining to etiology cannot be foreclosed absent a review of these records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-8 (2002).  The records associated with the Veteran's award of Social Security disability benefits are not of record and no attempt to obtain such records has been made.  Because the evidence of record is unclear as to the relevancy of the SSA records with regard to the current issue on appeal, the SSA records must be requested per VA's duty to assist.  See Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  Thus, a remand to obtain the Veteran's Social Security disability records is necessary before proceeding to evaluate the merits of the Veteran's claims.  

Finally, the issues of service connection for cardiac arrest, hernia disorder, paralyzed right hemi diaphragm disorder, and vagus nerve disorder with left vocal cord palsy, each as secondary to a left subclavian shoulder/arm disorder, were not specifically addressed by the Court and as such will not be discussed herein; however, as the Board finds that the issues are inextricably intertwined with consideration for entitlement to service connection for a left subclavian shoulder/arm disorder, further adjudication with regard to those issues cannot be considered at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a significant impact" on a Veteran's claim for the second issue)).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request a copy of their decision as well as copies of any medical records used by that agency in making a determination on behalf of the Veteran for SSA benefits purposes.  Any such records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

2.  The RO/AMC should obtain a VA opinion for the purpose of determining whether it is at least as likely as not that the Veteran's left subclavian shoulder/arm disorder is etiologically related to the Veteran's military service based upon a review of all evidence of record, to include (but not limited to) service treatment records, post-service VA records, private treatment records, private etiological opinions, and statements and testimony contained in the claims file.  

The claims file, to include a copy of this remand must be made available to the examiner for review, and the opinion should reflect that such a review was accomplished.  Additionally the examiner should address any lay statements by the Veteran pertaining to  his disabilities currently on appeal as well as his in-service injury.  

The examiner should address whether the Veteran's left subclavian shoulder/arm disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to the Veteran's military service, specifically the claimed in-service injury to his chest and left arm. 

The examiner should also address whether the Veteran's cardiac arrest, hernia disorder, paralyzed right hemi diaphragm disorder, and vagus nerve disorder with left vocal cord palsy are caused or aggravated by the left subclavian shoulder/arm disorder and provide an explanation for his findings.  

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims file to the examiner for review in conjunction with the examination.

3.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


